Citation Nr: 1100428	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-38 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, that granted service connection and awarded a 30 percent 
disability rating for PTSD, effective January 10, 2003.

In October 2009, the Veteran testified at a travel board hearing 
over which the undersigned Acting Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the Veteran's 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
disposition of the claim.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2010).

The Veteran was last afforded a VA examination for his PTSD in 
March 2006.  When available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
examination is not unduly remote, during the October 2009 
hearing, he asserted that the symptoms associated with his PTSD 
had increased in severity since the last examination.  
Specifically, he asserted that he experiences confusion, 
frustration, and anger.  He added that he was experiencing 
increased memory loss and reported an incident where he became 
lost for 40 minutes going to the RO even though he had been there 
before.  He also maintained that he had confrontations with co-
workers, which included getting into a physical fight with one of 
his co-workers.  He noted that although he would attend church, 
he did not have any friends.

Because there may have been a significant change in the Veteran's 
condition, the Board finds that a new psychiatric examination is 
needed to fully and fairly evaluate the Veteran's claim for an 
increased initial disability rating.  Allday v. Brown, 7 Vet. 
App. 517 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377 (1994) (Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the current nature and severity of his 
service-connected PTSD.  The claims file 
should be reviewed by the examiner, and the 
examination report should note that review.  
All tests and studies deemed necessary should 
be completed and all clinical manifestations 
should be reported in detail.

The examiner is requested to: (a) determine 
all current manifestations associated with 
the Veteran's service-connected PTSD, to 
include memory impairment and mood 
disturbances, and to comment on their 
severity; and (b) specifically address the 
degree of occupational and social impairment, 
to include the impact on activities of daily 
living, caused by the Veteran's PTSD.  A 
current Global Assessment of Functioning 
(GAF) score should be provided.

A complete rationale for any opinion 
expressed shall be provided.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.
 
Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


